Citation Nr: 1140079	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified via video before a Veterans Law Judge.  A written transcript of this hearing has been associated with the claims file.  

The issues of whether new and material evidence has been received to reopen a claim of service connection for tinnitus, and service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1996 rating decision denied service connection for a back disorder, and the Veteran did not perfect an appeal of this decision.  
	
2.  Evidence received since the January 1996 rating decision is new and material regarding the issue of service connection for a back disorder, as it contains credible evidence not previously considered of a current low back disability with possible onset during military service.  

3.  On July 28, 2011, prior to the promulgation of a decision in the appeal, Veteran withdrew his appeal as to the issue of whether new and material evidence had been received to reopen a claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision which denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3. The criteria for withdrawal of an appeal by the appellant as to the issue of whether new and material evidence has been received to reopen a claim of service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence-Low back disability

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks to reopen a claim of service connection for a low back disability.  In a January 1996 rating decision, service connection was denied for a back disorder.  As he did not initiate an appeal of this denial, the January 1996 rating decision ultimately became final.  38 U.S.C.A. § 7105 (West 2002).  

During the course of this appeal, it appears the agency of original jurisdiction considered the Veteran's service connection claim on the merits.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for a back disorder was denied by VA in January 1996, the RO concluded that although the Veteran had received treatment for low back pain during military service, current VA examination findings were negative for a back disability.  In the absence of a current back disability at that time, service connection was not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the January 1996 denial is new and material, and the claim must thus be reopened.  

Since the last final denial of record, the Veteran has submitted additional VA medical treatment records, including a May 1996 VA clinical notation which reflects the Veteran's reports of ongoing low back pain for the past several years following a 1993 motor vehicle accident during service.  

These post-service records showing complaints of and treatment for low back pain are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as post-service medical treatment records for back pain were not of record at the time of the prior 1996 denial.  

For the same reason, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial, suggesting both a current low back disorder and a continuity of low back pain symptomatology following a motor vehicle accident during military service.  The U.S. Court of Appeals for Veterans Claims (Court) has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his claim of service connection for a low back disability, and his application to reopen must thus be granted.  His claim of service connection for a low back disability is thus reopened, and will be considered on the merits.  

II.  New and material evidence-Bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at his July 28, 2011, personal hearing, withdrew his appeal as to the issue of whether new and material evidence had been received to reopen his claim of service connection for hearing loss, and hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.  


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened.  

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of service connection for hearing loss is dismissed.  


REMAND

As the Veteran's claim of service connection for a low back disability has been reopened, it may now be considered on the merits.  At his July 2011 video hearing, however, the Veteran stated that he is currently being treated by a chiropractor for a low back disability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand of this issue is required to obtain the Veteran's private treatment records prior to any adjudication by VA.  The Veteran is hereby reminded that because his medical treatment records are private, they may not be obtained by VA without his cooperation, both in providing written authorization to obtain these records, as well as notice to VA of the chiropractor's name and address.  

Next, regarding the Veteran's application to reopen his service connection claim for tinnitus, the Board finds that proper procedural notice has not been afforded the Veteran.  Within a January 1996 rating decision, the Veteran was denied service connection for tinnitus.  As a timely appeal of this decision was not initiated, this decision is final, and may not be reopened in the absence of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105.  In the context of claims to reopen a previously-denied claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Veteran was not informed by the RO of the basis for the prior denials of service connection for tinnitus, and he was not given specific notice of the type of evidence necessary to reopen this claim.  Due to this notice deficiency, remand is required to afford the Veteran full and complete notice regarding his pending claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and proper authorizations for any private medical care providers who have treated his low back disability.  For any such source identified by the Veteran, contact that medical care provider and request any pertinent medical records not already obtained.  Any negative reply must be documented for the record.  In the alternative, the Veteran may obtain and submit on his own behalf any private medical records pertinent to his service connection claim for a low back disability.  

2.  Provide the Veteran and his representative proper notice regarding the evidence required to reopen his claim of service connection for tinnitus.  He must be provided explanation of the meaning of both "new" and "material" evidence, and a description of the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final VA denial.  Depending on any response from the Veteran, appropriate development, as determined by the agency of original jurisdiction, should also be accomplished to prevent the need for any future remand.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


